Per Curiam.
The petitioner having been duly certified and appointed, and having completed her probationary period, was not subject to removal except in accordance with the provisions of section 22 of the Civil Service Law. (See Matter of Wolff v. Hodson, 285 N. Y. 197, and Matter of Podell v. Hodson, Id. --, decided by the Court of Appeals March 13, 1941.) We do not now determine whether the alleged misstatement concerning the dates between which she was employed by the board of child welfare afiords a sufficient ground for removal if the applicant is found guilty upon charges made in accordance with the Civil Service Law.
The order should be affirmed, with twenty dollars costs and disbursements. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Order unanimously affirmed, with twenty dollars costs and disbursements.